DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 03/01/2022.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 17 recites “ofthe plurality”, which appears a typographical error of – of the plurality --.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13, line 6 recites “the predictor parameters”, which should be – a predictor parameters – because this term was not previously presented in the claim.   
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 19, 21, 22, 25-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 21, 22, 27, 29 and 30 of U.S. Patent No. 10,700,605. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 18, the US Patent discloses an apparatus comprising: a power converter including multiple phases, the multiple phases operative to convert an input voltage to an output voltage; a regulator operative to control the multiple phases of the power converter; and a predictor operative to: i) receive current detected samples of operational conditions of the power converter; ii) convert the current detected samples of operational conditions of the power converter to control information,U.S. Application No.: 16/217,580 Docket No.: 2018P51368US -7-the control information being a machine-learned control response assigned to a set of prior detected samples of operational conditions of the power converter to maintain the output voltage within regulation; and iii) output the control information to control the multiple phases (see claim 16).
Regarding claim 19, the US Patent discloses the set of prior detected samples of operational conditions  the power converter indicate previous operational conditions of the power converter, the machine-learned control response assigned to the set of prior detected samples of operational conditions as the machine-learned response to maintain the output voltage within regulation (see claims 17 and 29).
Regarding claim 21, the US Patent discloses the current detected samples of operational conditions of the power converter include a respective sequence of multiple data samples for each of multiple parameters of the power converter collected over time (see claim 18).
Regarding claim 22, the US Patent discloses the respective sequences of multiple data samples for the multiple parameters include: a first sequence of buffered samples indicating a measured magnitude of the input voltage over multiple sample times; a second sequence of buffered samples indicating a measured magnitude of input current provided by the input voltage over the multiple sample times; a third sequence of buffered samples indicating a measured magnitude of the output voltage over the multiple sample times; and a fourth sequence of buffered samples indicating a measured magnitude of output current provided by the output voltage to a load over the multiple sample times (see claim 30).
Regarding claim 25, the US Patent discloses the predictor is further operative to map the current detected samples of operational conditions of the power converter to the set of prior detectedU.S. Application No.: 16/217,580 Docket No.: 2018P51368US -9- samples of operational conditions of the power converter to identify the control information, the set of prior detected samples of operational conditions of the power converter being one of multiple sets of prior detected samples of operational conditions of the power converter, each set of the prior detected samples of operational conditions assigned a respective machine-learned control response (see claim 21).
Regarding claim 26, the US Patent discloses the current detected samples of operational conditions of the power converter substantially match the set of prior detected samples of operational conditions of the power converter (see claim 22).
Regarding claim 27, the US Patent discloses the predictor is further operative to map the current detected samples of operational conditions of the power converter to the set of prior detected samples of operational conditions of the power converter (see claim 27).
Regarding claim 30, the US Patent discloses the control information is first control information; and wherein the set of prior detected samples of operational conditions is a first set of multiple sets of prior detected samples of operational conditions (see claim 27). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14, 16-22 and 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2019/0041948), in view of  Maruta et al. (H. Maruta et al., “Transient Characteristics of DC-DC Converter with PID Parameters Selection and Neural Network Control”, IEEE, 2014, pp. 447-452.), hereinafter Maruta.
Regarding claim 1, Kelly discloses (see figures 1-10) a power converter (figure 1, part 106) comprising a plurality of phases (figure 1, part multi-phase converter at 106)(paragraph [0058]; the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc)  that collectively supply an output current and an output voltage (figures 1 and 8A, part iout and Vout) to a load (figure 1, part 104), the output current and output voltage (figures 1 and 8A, part iout and Vout) resulting from phase output currents and phase output voltages respectively provided by the phases  (figure 1, part multi-phase converter at 106), wherein the power converter (figure 1, part 106) further comprises: - a regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300)  operative to convert (figure 3, part through 300) an input voltage (figure 3, part Vin) to the output voltage (figure 3, part Vout)(paragraph [0034]; Controller 315 outputs a signal to power stage 300 to control the conversion of input signal Vin to output voltage Vout); - a value-supply system (figure 1, part 120)(figure 3, part value-supply system generated by 310-312) operative to collect operating points (figure 3, part value-supply system generated by 310-312; collect operating points from Vout, Vin, Il, Tj etc.) (paragraph [0035]; multiplexer 311 may receive Vout, Vin, an inductor current Il in power stage 300 (which can be used as a proxy of the output current of power stage 300), temperature Tj (e.g., the temperature of the system or a particular component such as an inductor or a power switch), etc.), each operating point (figure 3, part value-supply system generated by 310-312; collect operating points from Vout, Vin, Il, Tj etc.) relating to an instant in time of operation of the power converter (figure 1, part 106)  and comprising measured values, for a corresponding instant of operation, for one or more input parameters (figure 3, part value-supply system generated by 310-312; collect operating points from Vin) among an input current of the power converter (figure 1, part 106), an input voltage (figure 3, part value-supply system generated by 310-312; collect operating points from Vin) of the power converter (figure 1, part 106), phase input currents, phase input voltages, and/or for one or more output parameters (figure 3, part value-supply system generated by 310-312; collect operating points from Vout)  among the output current, the output voltage (figure 3, part value-supply system generated by 310-312; collect operating points from Vout), the phase output currents, the phase output voltages, and at least one value of a target output voltage (figure 8A, part Vref)(paragraph [0034]; controller 314 may be configured to receive data from data converter 310 (e.g., an analog-to-digital data converter) that is proportional to the control error between Vout and a predetermined set point (e.g., a target power supply voltage level or a nominal power supply voltage level)) assigned to said instant of operation of the power converter (figure 1, part 106); and - a predictor (figures 8A/8B, part 814) operative to provide, for each respective phase of the plurality of phases (figure 1, part multi-phase converter at 106), a respective updated phase status (figures 8A/8B, part MODE) indicating which ofthe plurality of phases is to be activated (figure 1, part phases activated of the multi-phase converter at 106), the updated phase statuses (figures 8A/8B, part MODE) being communicated to the regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) so that said regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) selectively activates each phase as indicated by the respective updated phase status (figures 8A/8B, part MODE)(paragraph [0058]; predictor 814 may affect the mode of power conversion system 106. Predictor 814 may be configured to estimate the appropriate mode of power conversion system 106 for an anticipated event. Such modes may be aspects of the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc.), the predictor (figures 8A/8B, part 814) operative to determine the updated phase statuses (figures 8A/8B, part MODE) using control information learned from a machine-learning process (figure 9A, part machine-learning process generated by feedforward neural network 900)(paragraph [0063]; The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event), the regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) operative to convert the input voltage (figure 3, part Vin) to the output voltage (figure 3, part Vout) via execution of the respective control information (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300)(paragraphs [0055]-[0064]]).
Kelly does not expressly disclose using a process of mapping the at least one operating point collected by the value-supply system to respective control information learned from a machine-learning process.
Maruta teaches (see figures 1-10) the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) operative to determine the updated statuses (figure 2, part updated statuses Kp(ʅ), Ki(ʅ) and Kd(ʅ))(page 448; III.A; The neural network is trained to predict the load change (represented as label l) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period as shown in Fig. 2. From the prediction result Lˆc at when the transient state starts, the PID parameters are changed from Kp, Ki, Kd, which are tuned with same manner as the conventional way, to the optimal ones Kp(ʅ), Ki(ʅ) and Kd(ʅ) which are determined for the predicted load change in advance) using a process of mapping the at least one operating point collected by the value-supply system (figure 2, part operating point collected from eo,n) to respective control information learned from a machine-learning process (figure 2, part control information learned from a machine-learning process generated by the neural network trained in advance as eo,n-3, eo,n-2, eo,n-1)(page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained)(page 448-449; III.A and III.B; The neural network is trained to predict the load change (represented as label ʅ) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period… After the prediction of the load change with neural network, the PID parameters are changed to suitable ones for the predicted load change… Those PID parameter values are changed to be optimal ones for the predicted load change with the neural network when the load change is detected. Optimal values are selected for each load change in advance to improve the transient response as much as possible).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta and obtain a power converter comprising a plurality of phases that collectively supply an output current and an output voltage to a load, the output current and output voltage resulting from phase output currents and phase output voltages respectively provided by the phases, wherein the power converter further comprises: - a regulator operative to convert an input voltage to the output voltage; - a value-supply system operative to collect operating points, each operating point relating to an instant in time of operation of the power converter and comprising measured values, for a corresponding instant of operation, for one or more input parameters among an input current of the power converter, an input voltage of the power converter, phase input currents, phase input voltages, and/or for one or more output parameters among the output current, the output voltage, the phase output currents, the phase output voltages, and at least one value of a target output voltage assigned to said instant of operation of the power converter; and - a predictor operative to provide, for each respective phase of the plurality of phases, a respective updated phase status indicating which ofthe plurality of phases is to be activated, the updated phase statuses being communicated to the regulator so that said regulator selectively activates each phase as indicated by the respective updated phase status, the predictor operative to determine the updated phase statuses using a process of mapping the at least one operating point collected by the value-supply system to respective control information learned from a machine-learning process, the regulator operative to convert the input voltage to the output voltage via execution of the respective control information, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 2, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the power converter (figure 1, part 106) is a DC-DC power converter or an AC-DC power converter (figure 1, part 106)(paragraph [0021]; Power conversion system 106 may be a DC-DC converter).
Regarding claim 3, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the predictor is operative to provide (figures 8A/8B, part 814), for each phase (figure 1, part each phase of the multi-phase converter at 106), when the corresponding updated phase status (figures 8A/8B, part MODE) indicates that said phase is to be active (figure 1, part phase activated of the multi-phase converter at 106), an updated value for a phase operation parameter of said phase  (figures 8A/8B, part MODE that indicates the operation [phase output current] of said phase to be active), the updated value of the phase operation parameter (figures 8A/8B, part MODE that indicates the operation [phase output current] of said phase to be active) being destined for the regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) so that said regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300; through output of 314) activates said phase (figure 1, part phase activated of the multi-phase converter at 106) in a manner so as to match said updated value of the phase operation parameter (figures 8A/8B, part MODE that indicates the operation [phase output current] of said phase to be active) (paragraph [0058]; predictor 814 may affect the mode of power conversion system 106. Predictor 814 may be configured to estimate the appropriate mode of power conversion system 106 for an anticipated event. Such modes may be aspects of the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc.).
Regarding claim 4, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/8B, part 814) is operative to determine the updated phase status (figures 8A/8B, part MODE) for each phase (figure 1, part each phase of the multi-phase converter at 106) based on a plurality of operating points (figures 8A/8B, part 814; statistics inputs) which relate to successive respective instants of operation (paragraph [0057]; Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.) of the power converter (figure 1, part 106), said plurality of operating points (figures 8A/8B, part 814; statistics inputs) being a fixed number of operating points (figures 4A/B and 5A/B, part fixed number of operating points at statistics inputs).
Regarding claim 6, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/8B, part 814). However, Kelly does not expressly disclose a lookup table for storing labelled training data, the predictor further operative to select one of said labelled training data as a nearest neighbor to said at least one operating point.
Maruta teaches (see figures 1-10) the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) comprises a lookup table (page 450; example Table II) for storing labelled training data (page 450; example Table II; storing labelled training data L^1-L^3 previous trained), the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) further operative to select one of said labelled training data (page 450; example Table II; select one of storing labelled training data L^1-L^3 previous trained) as a nearest neighbor to said at least one operating point (page 450; example Table II; depending of the step change of load detected, will be the mapping with the nearest neighbor of the conditions L^1-L^3 previous trained)(pages 450 and 451; IV; The neural network for load change prediction is trained with data of eo when the transient state starts. The load change is assumed as the step change in load shown in Table II. That is, the neural network works to predict the label l = {Lˆ1,Lˆ2,Lˆ3} at the transient state starts. Table II also shows optimal values of the PID parameters for each load change. This neural network is trained to predict the label of each load change from the output voltage. Using the predicted label, the PID parameters are changed to the optimal ones at when the transient-state starts… when the load change condition is from 0.3A to 1A. In this case, the load change is predicted as l = Lˆ1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 7, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/8B, part 814) is further operative to implement (figures 8A/8B, part 814) at least one calculation step of regression-type (figures 8A/8B, part 814)(paragraph [0056]; Operating system 800 in this way, near perfect control can be achieved. Predictor 814 may be suitably realized as a neural network (e.g., an Artificial Neural Network or a Radial Basis Function Neural Network) or by other machine learning means such as using Naïve Bayes, K-Nearest-Neighbor, Regression, Logistic Regression, and/or Kernel methods (just to name a few) either individually or in combination, in which bagging, bootstrapping, and tree methods may be employed), in a calculation sequence (figures 8A/8B, part 814) used for issuing the updated phase status (figures 8A/8B, part MODE) for each phase (figure 1, part each phase of the multi-phase converter at 106) from said at one least one operating point (figure 3, part value-supply system generated by 310-312; collect operating points from Vout, Vin, Il, Tj etc.) (figures 8A/8B, part inputs at 814).
Regarding claim 8, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/8B, part 814) operates in a feed-forward artificial intelligence manner (figures 8A/8B, part 814) (paragraph [0056]; Predictor 814 may be configured to learn the characteristics of the load from features such that any load step at iout may be anticipated and applied to feedforward controller 816 in advance of the iout disturbance event. If desired, predictor stage 814 may be optionally incorporated into feedforward controller 816… Predictor 814 may be suitably realized as a neural network (e.g., an Artificial Neural Network or a Radial Basis Function Neural Network) or by other machine learning means such as using Naïve Bayes, K-Nearest-Neighbor, Regression, Logistic Regression, and/or Kernel methods (just to name a few) either individually or in combination, in which bagging, bootstrapping, and tree methods may be employed).
Regarding claim 9, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/8B, part 814) operates as a single-layer neural network (figure 9A, part single-layer 904)(paragraph [0059]; neural network 900 may include a hundred input nodes 902, a middle layer of ten nodes 904, and two output nodes 906).
Regarding claim 10, Kelly and Maruta teach everything claimed as applied above (see claim 8). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/8B, part 814) includes a neuromorphic chip (paragraph [0056]; Predictor 814 may be suitably realized as a neural network (e.g., an Artificial Neural Network or a Radial Basis Function Neural Network) or by other machine learning means such as using Naïve Bayes, K-Nearest-Neighbor, Regression, Logistic Regression, and/or Kernel methods (just to name a few) either individually or in combination, in which bagging, bootstrapping, and tree methods may be employed).
Regarding claim 12, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 13, Kelly and Maruta teach everything claimed as applied above (see claim 12). Further, Kelly discloses (see figures 1-10) the following preliminary steps /1/ to /3/ executed during the machine-learning (figure 2, part steps 200-208): /1/ (figure 2, part steps 200-204) gathering labeled training data that comprise training operating points (figure 1, part at 108 and 112) and respective associated phase statuses for each phase (figure 1, part each phase of the multi-phase converter at 106)(paragraph [0022]-[0030]; At step 200, power conversion system 106 may collect data. At step 202, power conversion system 106 may process the collected data (e.g., by reducing the data by compression, symbolic representation, etc.). At step 204, the optionally reduced data may be fed to data processor 108 via bus 107 and be analyzed by the local analytics block. If desired, the data may also be fed to the cloud and be analyzed by the remote analytics block. At step 206, the local/remote analytics blocks may apply machine learning algorithms to help analyze the data. For example, the analytics blocks may be configured to perform anomaly detection, data type classification, load prediction, etc.); /2/ (figure 2, part step 206) using the labeled training data (figure 1, part from 108/112) for training a machine-learning model (figure 9A, part machine-learning process generated by feedforward neural network 900) of so as to obtain the predictor parameters (figure 1, part predictor parameters from 108/112 at 107) to be used by the predictor (figures 8A/8B, part 814) for inferring each new updated phase status  (figures 8A/8B, part new MODE) (paragraph [0022]-[0030]; the machine learning process may either be supervised or unsupervised. In a supervised learning scenario (e.g., for classification algorithms), the learning step may be computationally intensive and is typically run during a separate learning phase but is not required during operation after learning is complete. Therefore, supervised learning would be better suited to reside off-platform in the cloud (for example). The data analysis and action steps will still be handled locally since they typically a quicker response time. In an unsupervised learning scenario (e.g., for anomaly detection), the learning step would run during normal operation (e.g., learning would run continuously in real time). Therefore, unsupervised learning would be better suited to be split such that time sensitive and non-computationally intensive tasks are carried out on-platform, whereas time insensitive and computationally intensive tasks would be carried out off-platform on the cloud.); and /3/ (figure 2, part step 208) transmitting the predictor parameters (figure 1, part predictor parameters from 108/112 at 107) to the predictor (figures 8A/8B, part 814), wherein the power conversion (figure 1, part 106) is operated using the predictor parameters transmitted in step /3/ (figure 1, part predictor parameters from 108/112 at 107) (paragraph [0022]-[0030]; At step 208, the local/remote power policy blocks may direct the power conversion system to take suitable action based on the results of the machine learning analysis. Some exemplary actions that might be taken may include alerting a supervisor system in a remote platform, changing the mode or parameters of the DC-DC converter, changing the mode or parameters of other components in the power system, providing action status to device 104 so device 104 knows what is happening, changing the Vout level or any voltage level in the power system, changing the operating clock frequency of device 104, reconfiguring the local platform differently, predicting an upcoming loading step at device 104, etc.).
Regarding claim 14, Kelly and Maruta teach everything claimed as applied above (see claim 13). Further, Kelly discloses (see figures 1-10) step /2/ (figure 2, part step 206) is performed using via resource (figure 1, part 112; remote analytics and remote power policy) that is: i) external to the power converter (figure 1, part 106), and ii) disconnected from said power converter (figure 1, part 106) when said power converter performs the power conversion (figure 1, part 106)(paragraphs [0019] and [0023]; an off-platform subsystem such as cloud 112).
Regarding claim 16, Kelly and Maruta teach everything claimed as applied above (see claim 12). Further, Kelly discloses (see figures 1-10) the power conversion (figure 1, part 106) supplies electrical power to a load (figure 1, part 104) forming part of a data center or server farm (figure 1, part 104)(paragraph [0019]).
Regarding claim 17, Kelly and Maruta teach everything claimed as applied above (see claim 12). Further, Kelly discloses (see figures 1-10) the power conversion  (figure 1, part 106) supplies electrical power to an electronic device (figure 1, part 104)(paragraph [0019]).
Regarding claim 18, Kelly discloses (see figures 1-10) an apparatus (figure 1) comprising: a power converter (figure 1, part 106) including multiple phases (figure 1, part multi-phase converter at 106)(paragraph [0058]; the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc), the multiple phases (figure 1, part multi-phase converter at 106) operative to convert an input voltage (figure 1, part Vin) to an output voltage (figure 1, part Vout); a regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) operative to control the multiple phases (figure 1, part multi-phase converter at 106) of the power converter (figure 1, part 106) (paragraph [0034]; Controller 315 outputs a signal to power stage 300 to control the conversion of input signal Vin to output voltage Vout); and a predictor (figures 8A/8B, part 814)  operative to: i) receive current detected samples  (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) (paragraph [0035]; multiplexer 311 may receive Vout, Vin, an inductor current Il in power stage 300 (which can be used as a proxy of the output current of power stage 300), temperature Tj (e.g., the temperature of the system or a particular component such as an inductor or a power switch), etc.), of operational conditions of the power converter (figure 1, part 106); ii) convert (figure 9A, part 900) the current detected samples (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) of operational conditions of the power converter (figure 1, part 106) to control information (figures 8A/8B, part control information at 814),U.S. Application No.: 16/217,580 Docket No.: 2018P51368US -7-the control information (figures 8A/8B, part control information at 814) being a machine-learned control (figure 9A, part machine-learning process generated by feedforward neural network 900) to maintain the output voltage within regulation (figures 1 and 8A/B, part Vout) (paragraph [0063]; The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event); and iii) output the control information (figures 8A/8B, part MODE)  to control the multiple phases (figure 1, part multi-phase converter at 106) (paragraph [0058]; predictor 814 may affect the mode of power conversion system 106. Predictor 814 may be configured to estimate the appropriate mode of power conversion system 106 for an anticipated event. Such modes may be aspects of the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc.).
Kelly does not expressly disclose the control information being a machine-learned control response assigned to a set of prior detected samples of operational conditions of the power converter to maintain the output voltage within regulation.
Maruta teaches (see figures 1-10) ii) convert (figure 2, part through predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification)  the current detected samples of operational conditions  (figure 2, part current detected samples eo,n) of the power converter (figure 2, part DC-DC converter) to control information (figure 2, part control information at predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification), the control information being a machine-learned control (figure 2, part control information at predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) (page 448; III.A; The neural network is trained to predict the load change (represented as label l) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period as shown in Fig. 2. From the prediction result Lˆc at when the transient state starts, the PID parameters are changed from Kp, Ki, Kd, which are tuned with same manner as the conventional way, to the optimal ones Kp(ʅ), Ki(ʅ) and Kd(ʅ)  response assigned to a set of prior detected samples of operational conditions (figure 2, part control information learned from a machine-learning process generated by the neural network trained in advance as eo,n-3, eo,n-2, eo,n-1) of the power converter (figure 2, part DC-DC converter) to maintain the output voltage within regulation (figure 2, part output voltage eo) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained)(page 448-449; III.A and III.B; The neural network is trained to predict the load change (represented as label ʅ) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period… After the prediction of the load change with neural network, the PID parameters are changed to suitable ones for the predicted load change… Those PID parameter values are changed to be optimal ones for the predicted load change with the neural network when the load change is detected. Optimal values are selected for each load change in advance to improve the transient response as much as possible).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta and obtain an apparatus comprising: a power converter including multiple phases, the multiple phases operative to convert an input voltage to an output voltage; a regulator operative to control the multiple phases of the power converter; and a predictor operative to: i) receive current detected samples of operational conditions of the power converter; ii) convert the current detected samples of operational conditions of the power converter to control information,U.S. Application No.: 16/217,580 Docket No.: 2018P51368US -7-the control information being a machine-learned control response assigned to a set of prior detected samples of operational conditions of the power converter to maintain the output voltage within regulation; and iii) output the control information to control the multiple phases, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 19, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the set of prior detected samples (figures 4A/B and 5A/B) of operational conditions (figure 3, part previous detected samples at 310-312 from Vout, Vin, Il, Tj etc.) of the power converter (figure 1, part 106) indicate previous operational conditions of the power converter (figure 3, part previous detected samples at 310-312 from Vout, Vin, Il, Tj etc.), the machine-learned control (figure 9A, part machine-learning process generated by feedforward neural network 900) to maintain the output voltage within regulation (figures 1 and 8A/B, part Vout) (paragraph [0063]; The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event). However, Kelly does not expressly disclose the machine-learned control  response assigned to the set of prior detected samples of operational conditions as the machine-learned response to maintain the output voltage within regulation. 
Maruta teaches (see figures 1-10) the set of prior detected samples of operational conditions (figure 2, part set of prior detected samples as eo,n-3, eo,n-2, eo,n-1) of the power converter  (figure 2, part DC-DC converter) indicate previous operational conditions (figure 2, part set of prior detected samples as eo,n-3, eo,n-2, eo,n-1) of the power converter  (figure 2, part DC-DC converter) (page 448; III.A; The neural network is trained to predict the load change (represented as label l) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period as shown in Fig. 2. From the prediction result Lˆc at when the transient state starts, the PID parameters are changed from Kp, Ki, Kd, which are tuned with same manner as the conventional way, to the optimal ones Kp(ʅ), Ki(ʅ) and Kd(ʅ) , the machine-learned control (figure 2, part control information at predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) response assigned to the set of prior detected samples of operational conditions (figure 2, part set of prior detected samples as eo,n-3, eo,n-2, eo,n-1) as the machine-learned response to maintain the output voltage within regulation (figure 2, part output voltage eo) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained)(page 448-449; III.A and III.B; The neural network is trained to predict the load change (represented as label ʅ) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period… After the prediction of the load change with neural network, the PID parameters are changed to suitable ones for the predicted load change… Those PID parameter values are changed to be optimal ones for the predicted load change with the neural network when the load change is detected. Optimal values are selected for each load change in advance to improve the transient response as much as possible).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta and obtain the set of prior detected samples of operational conditions of the power converter indicate previous operational conditions of the power converter, the machine-learned control response assigned to the set of prior detected samples of operational conditions as the machine-learned response to maintain the output voltage within regulation, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 20, Kelly and Maruta teach everything claimed as applied above (see claim 19). Further, Kelly discloses (see figures 1-10) the control information (figures 8A/8B, part MODE) indicates a number of the multiple phases to activate (figure 1, part multi-phase converter at 106) (paragraph [0058]; predictor 814 may affect the mode of power conversion system 106. Predictor 814 may be configured to estimate the appropriate mode of power conversion system 106 for an anticipated event. Such modes may be aspects of the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc.) in the power converter (figure 1, part 106) for the previous operational conditions (figure 3, part previous detected samples at 310-312 from Vout, Vin, Il, Tj etc.), activation of the number of phases in the power converter (figure 1, part multi-phase converter at 106) as specified by the control information (figures 8A/8B, part MODE) operative to maintain the output voltage (figures 1 and 8A/8B, part Vout) within a desired voltage range (figure 8A, part Vref).
Regarding claim 21, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the current detected samples of operational conditions (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) of the power converter (figure 1, part 106) include a respective sequence of multiple data samples for each of multiple parameters (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) of the power converter (figure 1, part 106)  collected over time (figures 4A/B and 5A/B).
Regarding claim 22, Kelly and Maruta teach everything claimed as applied above (see claim 21). Further, Kelly discloses (see figures 1-10) the respective sequences of multiple data samples for the multiple parameters (figure 3, part multiple data samples at 310-312 from Vout, Vin, Il, Tj etc.) include: a first sequence of buffered samples indicating a measured magnitude of the input voltage over multiple sample times (figure 3, part first sequence of samples at 310-312 from Vin); a second sequence of buffered samples indicating a measured magnitude of input current provided by the input voltage over the multiple sample times (figure 3, part second sequence samples at 310-312 from Vin, Il, etc.); a third sequence of buffered samples indicating a measured magnitude of the output voltage over the multiple sample times (figure 3, part third sequence of samples at 310-312 from Vout); and a fourth sequence of buffered samples indicating a measured magnitude of output current provided by the output voltage to a load over the multiple sample times (figure 3, part fourth sequence samples at 310-312 from Il)(paragraphs [0057] and [0063]).
Regarding claim 25, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the predictor  (figures 8A/8B, part 814). However, Kelly does not expressly disclose operative to map the current detected samples of operational conditions of the power converter to the set of prior detectedU.S. Application No.: 16/217,580 Docket No.: 2018P51368US -9- samples of operational conditions of the power converter to identify the control information, the set of prior detected samples of operational conditions of the power converter being one of multiple sets of prior detected samples of operational conditions of the power converter, each set of the prior detected samples of operational conditions assigned a respective machine-learned control response.
Maruta teaches (see figures 1-10) the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) is further operative to map the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) of the power converter (figure 2, part DC-DC converter) to the set of prior detectedU.S. Application No.: 16/217,580 Docket No.: 2018P51368US -9- samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1)  of the power converter (figure 2, part DC-DC converter) to identify the control information (figure 2, part control information output from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification), the set of prior detected samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1) of the power converter (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1) being one of multiple sets of prior detected samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1) of the power converter (figure 2, part DC-DC converter), each set of the prior detected samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1) assigned a respective machine-learned control response (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained) (page 448-449; III.A and III.B; The neural network is trained to predict the load change (represented as label ʅ) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period… After the prediction of the load change with neural network, the PID parameters are changed to suitable ones for the predicted load change… Those PID parameter values are changed to be optimal ones for the predicted load change with the neural network when the load change is detected. Optimal values are selected for each load change in advance to improve the transient response as much as possible).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta and obtain the predictor is further operative to map the current detected samples of operational conditions of the power converter to the set of prior detectedU.S. Application No.: 16/217,580 Docket No.: 2018P51368US -9- samples of operational conditions of the power converter to identify the control information, the set of prior detected samples of operational conditions of the power converter being one of multiple sets of prior detected samples of operational conditions of the power converter, each set of the prior detected samples of operational conditions assigned a respective machine-learned control response, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 26, Kelly and Maruta teach everything claimed as applied above (see claim 18). However, Kelly does not expressly disclose the current detected samples of operational conditions of the power converter substantially match the set of prior detected samples of operational conditions of the power converter.
Maruta teaches (see figures 1-10) the current detected samples of operational conditions (figure 2, part current detected samples eo,n) of the power converter (figure 2, part DC-DC converter) substantially match the set of prior detected samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1) of the power converter (figure 2, part DC-DC converter) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained) (page 448-449; III.A and III.B; The neural network is trained to predict the load change (represented as label ʅ) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period… After the prediction of the load change with neural network, the PID parameters are changed to suitable ones for the predicted load change… Those PID parameter values are changed to be optimal ones for the predicted load change with the neural network when the load change is detected. Optimal values are selected for each load change in advance to improve the transient response as much as possible).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 27, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the predictor  (figures 8A/8B, part 814). However, Kelly does not expressly disclose operative to map the current detected samples of operational conditions of the power converter to the set of prior detectedU.S. Application No.: 16/217,580 Docket No.: 2018P51368US -9- samples of operational conditions of the power converter.
Maruta teaches (see figures 1-10) the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) is further operative to map the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) of the power converter (figure 2, part DC-DC converter) to the set of prior detectedU.S. Application No.: 16/217,580 Docket No.: 2018P51368US -9- samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1)  of the power converter (figure 2, part DC-DC converter) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained) (page 448-449; III.A and III.B; The neural network is trained to predict the load change (represented as label ʅ) from the former output voltage data eo,n−3, eo,n−2, eo,n−1 for the n-th switching period… After the prediction of the load change with neural network, the PID parameters are changed to suitable ones for the predicted load change… Those PID parameter values are changed to be optimal ones for the predicted load change with the neural network when the load change is detected. Optimal values are selected for each load change in advance to improve the transient response as much as possible).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 28, Kelly and Maruta teach everything claimed as applied above (see claim 27). Further, Kelly discloses (see figures 1-10) the regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300)  is operative to receive and execute the control information (figures 8A/8B, part control information at 814) to maintain a magnitude of the output voltage (figure 3, part Vout).
Regarding claim 29, Kelly and Maruta teach everything claimed as applied above (see claim 27). However, Kelly does not expressly disclose mapping the current detected samples of operational conditions of the power converter to the set of prior detected samples of operational conditions of the power converter includes matching, based on likeness, the current detected samples of operational conditions to the set of prior detected samples of operational conditions.
Maruta teaches (see figures 1-10) mapping the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) of the power converter (figure 2, part DC-DC converter) to the set of prior detected samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1) of the power converter (figure 2, part DC-DC converter) includes matching, based on likeness, the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) to the set of prior detected samples of operational conditions (figure 2, part prior detected  samples as eo,n-3, eo,n-2, eo,n-1) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained) (pages 450 and 451; IV; The neural network for load change prediction is trained with data of eo when the transient state starts. The load change is assumed as the step change in load shown in Table II. That is, the neural network works to predict the label l = {Lˆ1,Lˆ2,Lˆ3} at the transient state starts. Table II also shows optimal values of the PID parameters for each load change. This neural network is trained to predict the label of each load change from the output voltage. Using the predicted label, the PID parameters are changed to the optimal ones at when the transient-state starts… when the load change condition is from 0.3A to 1A. In this case, the load change is predicted as l = Lˆ1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 30, Kelly and Maruta teach everything claimed as applied above (see claim 27). Further, Kelly discloses (see figures 1-10) the control information (figures 8A/8B, part control information at 814) is first control information (figures 8A/8B, part first control information at 814). However, Kelly does not expressly disclose the set of prior detected samples of operational conditions is a first set of multiple sets of prior detected samples of operational conditions. 
Maruta teaches (see figures 1-10) the control information (figure 2, part control information from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) is first control information (figure 2, part first control information from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification); and wherein the set of prior detected samples of operational conditions (figure 2, part set prior detected samples as eo,n-3, eo,n-2, eo,n-1) is a first set of multiple sets (figure 2, part first set prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN) of prior detected samples of operational conditions (figure 2, part first set prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 31, Kelly and Maruta teach everything claimed as applied above (see claim 30). However, Kelly does not expressly disclose the multiple sets of prior detected samples of operational conditions includes: the first set of prior detected samples of operational conditions, the first control information being assigned to the first set of prior detected samples of operational conditions and providing a first control response; and a second set of prior detected samples of operational conditions second control information being assigned to the second set of prior detected samples of operational conditions and providing a second control response.
Maruta teaches (see figures 1-10) the multiple sets of prior detected samples of operational conditions (figure 2, part multiple sets prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN to M-st trained NN)  includes: the first set of prior detected samples of operational conditions (figure 2, part first set prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN), the first control information  (figure 2, part first control information from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) being assigned to the first set of prior detected samples of operational conditions (figure 2, part first set prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN) and providing a first control response (figure 2, part first control response from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification); and a second set of prior detected samples of operational conditions (figure 2, part second set prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 2-st trained NN), second control information (figure 2, part second control information from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) being assigned to the second set of prior detected samples of operational conditions (figure 2, part second set prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 2-st trained NN) and providing a second control response (figure 2, part second control response from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 32, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the current detected samples of operational conditions (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.)  of the power converter  (figure 1, part 106). However, Kelly does not expressly disclose a first sequence of samples obtained at different sample times; and wherein the set of prior detected samples of operational conditions of the power converter includes a second sequence of samples obtained at different prior sample times.
Maruta teaches (see figures 1-10) the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) of the power converter (figure 2, part DC-DC converter) includes a first sequence of samples obtained at different sample times (figure 2, part first sequence of samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN); and wherein the set of prior detected samples of operational conditions (figure 2, part sets prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN to M-st trained NN) of the power converter  (figure 2, part DC-DC converter) includes a second sequence of samples obtained at different prior sample times (figure 2, part second sequence of samples as eo,n-3, eo,n-2, eo,n-1 at 2-st trained NN).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 33, Kelly and Maruta teach everything claimed as applied above (see claim 32). However, Kelly does not expressly disclose the first sequence of samples matches the second sequence of samples.
Maruta teaches (see figures 1-10) the first sequence of samples (figure 2, part first sequence of samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN) matches the second sequence of samples (figure 2, part second sequence of samples as eo,n-3, eo,n-2, eo,n-1 at 2-st trained NN).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 34, Kelly and Maruta teach everything claimed as applied above (see claim 33). Further, Kelly discloses (see figures 1-10) the control information (figures 8A/8B, part control information at 814) is a machine learned (figure 9A, part machine-learning process generated by feedforward neural network 900) response to controlling the powerU.S. Application No.: 16/217,580 Docket No.: 2018P51368US -11- converter (figure 1, part 106). However, Kelly does not expressly disclose based on conditions as indicated by the first sequence of samples.
Maruta teaches (see figures 1-10) the control information (figure 2, part control information from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) is a machine learned (figure 2, part control information learned from a machine-learning process generated by the neural network trained in advance) response to controlling the powerU.S. Application No.: 16/217,580 Docket No.: 2018P51368US-11- converter (figure 2, part DC-DC converter) based on conditions as indicated by the first sequence of samples  (figure 2, part first sequence of samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 35, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the current detected samples of operational conditions (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.). However, Kelly does not expressly disclose the prior detected samples of operational conditions is a first pattern of samples obtained at different sample times; and wherein the current detected samples of operational conditions is a second pattern of samples obtained at different sample times.
Maruta teaches (see figures 1-10) the prior detected samples of operational conditions is a first pattern of samples obtained at different sample times (figure 2, part first pattern of samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN); and wherein the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) is a second pattern of samples obtained at different sample times (figure 2, part current detected samples from eo,n).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 36, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/8B, part 814) is operative to derive the control information (figures 8A/8B, part MODE) via application of different weights (figure 9A, part weights at 904) to the current detected samples of operational conditions (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.)(paragraph [0053]; Once trained, the neural network learns the appropriate weights to identify the categories with up to 98% or higher degree of accuracy). 
Regarding claim 37, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) is operative to receive and execute the machine-learned control response (figure 9A, part machine-learning process generated by feedforward neural network 900) of the power converter (figure 1, part 106), execution of the machine-learned control response operative (figure 9A, part machine-learning process generated by feedforward neural network 900) to regulate a magnitude of the output voltage (figure 3, part Vout). However, Kelly does not expressly disclose assigned to the set of prior detected samples of operational conditions of the power converter.
Maruta teaches (see figures 1-10) the regulator (figure 2, part regulator generated by PID Controller) is operative to receive and execute the machine-learned control response (figure 2, part machine-learned control response from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) assigned to the set of prior detected samples of operational conditions (figure 2, part sets prior detected samples as eo,n-3, eo,n-2, eo,n-1) of the power converter (figure 2, part DC-DC converter), execution of the machine-learned control response operative figure 2, part machine-learned control response from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) to regulate a magnitude of the output voltage (figure 2, part eo).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 38, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the current detected samples of operational conditions (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) of the power converter (figure 1, part 106) include second sample data (figure 3, part second current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) derived from monitoring the power converter  (figure 1, part 106). However, Kelly does not expressly disclose the set of prior detected samples of operational conditions of the power converter include first sample data derived from monitoring the power converter.
Maruta teaches (see figures 1-10) the set of prior detected samples of operational conditions (figure 2, part sets prior detected samples as eo,n-3, eo,n-2, eo,n-1) of the power converter  (figure 2, part DC-DC converter) include first sample data derived (figure 2, part first sets prior detected samples as eo,n-3, eo,n-2, eo,n-1) from monitoring the power converter (figure 2, part DC-DC converter); and wherein the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) of the power converter  (figure 2, part DC-DC converter)  include second sample data (figure 2, part second sample data from current detected samples from eo,n) derived from monitoring the power converter(figure 2, part DC-DC converter).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 39, Kelly and Maruta teach everything claimed as applied above (see claim 38). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/B, part 814). However, Kelly does not expressly disclose operative to map the second sample data to the first sample data.
Maruta teaches (see figures 1-10) the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) is further operative to map the second sample data (figure 2, part second sample data from current detected samples from eo,n) to the first sample data (figure 2, part first sets prior detected samples as eo,n-3, eo,n-2, eo,n-1) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained) (pages 450 and 451; IV; The neural network for load change prediction is trained with data of eo when the transient state starts. The load change is assumed as the step change in load shown in Table II. That is, the neural network works to predict the label l = {Lˆ1,Lˆ2,Lˆ3} at the transient state starts. Table II also shows optimal values of the PID parameters for each load change. This neural network is trained to predict the label of each load change from the output voltage. Using the predicted label, the PID parameters are changed to the optimal ones at when the transient-state starts… when the load change condition is from 0.3A to 1A. In this case, the load change is predicted as l = Lˆ1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 40, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) the current detected samples of operational conditions (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) of the power converter (figure 1, part 106)  include third sample data derived from monitoring (figure 3, part third current detected samples at 310-312 from Vout, Vin, Il, Tj etc.) the power converter (figure 1, part 106). However, Kelly does not expressly disclose the set of prior detected samples of operational conditions of the power converter include first sample data derived from monitoring the power converter and second sample data derived from monitoring the power converter; wherein the current detected samples of operational conditions of the power converter include third sample data derived from monitoring the power converter; and wherein the predictor is further operative to map the third sample data to the first sample data and the second sample data.
Maruta teaches (see figures 1-10) the set of prior detected samples of operational conditions (figure 2, part sets prior detected samples as eo,n-3, eo,n-2, eo,n-1) of the power converter (figure 2, part DC-DC converter) include first sample data derived from monitoring (figure 2, part first sample data from prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN) the power converter (figure 2, part DC-DC converter) and second sample data derived from monitoring (figure 2, part second sample data from prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 2-st trained NN)  the power converter (figure 2, part DC-DC converter); wherein the current detected samples of operational conditions (figure 2, part current detected samples from eo,n) of the power converter (figure 2, part DC-DC converter) include third sample data derived from monitoring (figure 2, part third sample data from current detected samples from eo,n) the power converter (figure 2, part DC-DC converter); and wherein the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) is further operative to map the third sample data (figure 2, part third sample data from current detected samples from eo,n) to the first sample data (figure 2, part first sample data from prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN) and the second sample data (figure 2, part second sample data from prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 2-st trained NN) (page 450; example Table II; depending of the step change of load detected, will be the mapping with the conditions L^1-L^3 previous trained) (pages 450 and 451; IV; The neural network for load change prediction is trained with data of eo when the transient state starts. The load change is assumed as the step change in load shown in Table II. That is, the neural network works to predict the label l = {Lˆ1,Lˆ2,Lˆ3} at the transient state starts. Table II also shows optimal values of the PID parameters for each load change. This neural network is trained to predict the label of each load change from the output voltage. Using the predicted label, the PID parameters are changed to the optimal ones at when the transient-state starts… when the load change condition is from 0.3A to 1A. In this case, the load change is predicted as l = Lˆ1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 41, Kelly and Maruta teach everything claimed as applied above (see claim 40). Further, Kelly discloses (see figures 1-10) the predictor (figures 8A/B, part 814) is further operative to produce the control information (figures 8A/8B, part MODE) outputted to control the multiple phases (figure 1, part multi-phase converter at 106) based on first control information (figures 8A/8B, part first MODE) (paragraph [0058]; predictor 814 may affect the mode of power conversion system 106. Predictor 814 may be configured to estimate the appropriate mode of power conversion system 106 for an anticipated event. Such modes may be aspects of the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc.). However, Kelly does not expressly disclose assigned to the first sample data and second control information assigned to the second sample data.
Maruta teaches (see figures 1-10) the predictor (figure 2, part predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) is further operative to produce the control information (figure 2, part control information output from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification)  outputted to control the power converter (figure 2, part DC-DC converter) based on first control information (figure 2, part first control information output from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) assigned to the first sample data (figure 2, part first sample data from prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 1-st trained NN) and second control information (figure 2, part second control information output from predictor generated by Load Change Prediction and PID Parameter Selection and Reference Modification) assigned to the second sample data (figure 2, part second sample data from prior detected samples as eo,n-3, eo,n-2, eo,n-1 at 2-st trained NN).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta and obtain the predictor is further operative to produce the control information outputted to control the multiple phases based on first control information assigned to the first sample data and second control information assigned to the second sample data, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Regarding claim 42, Kelly and Maruta teach everything claimed as applied above (see claim 28). Further, Kelly discloses (see figures 1-10) the current detected sample of operational conditions (figure 3, part current detected samples at 310-312 from Vout, Vin, Il, Tj etc.). However, Kelly does not expressly disclose a first sequence of buffered samples indicating a measured magnitude of the output voltage over multiple sample times.
Maruta teaches (see figures 1-10) the current detected sample of operational conditions (figure 2, part current detected samples from eo,n) include: a first sequence of buffered samples (figure 2, part first sequence of buffered samples as eo,n-3, eo,n-2, eo,n-1) indicating a measured magnitude of the output voltage (figure 2, part eo,n)  over multiple sample times (figure 2, part eo,n-3, eo,n-2, eo,n-1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the predictor of Kelly with the mapping process as taught by Maruta, because it provides more efficient control that improve the transient response of the converter (page 451; V; Conclusions).
Claims 11, 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2019/0041948), in view of  Maruta et al. (H. Maruta et al., “Transient Characteristics of DC-DC Converter with PID Parameters Selection and Neural Network Control”, IEEE, 2014, pp. 447-452.), hereinafter Maruta, and further in view of Vulih et al. (US 2011/0121795), hereinafter Vulih. 
Regarding claim 11, Kelly and Maruta teach everything claimed as applied above (see claim 1). Further, Kelly discloses (see figures 1-10) the power converter  (figure 1, part 106) is adapted so that the updated phase statuses (figures 8A/8B, part MODE) to be implemented by the regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) lead to a number of active phases to be activated  (figure 1, part multi-phase converter at 106) (paragraph [0058]; predictor 814 may affect the mode of power conversion system 106. Predictor 814 may be configured to estimate the appropriate mode of power conversion system 106 for an anticipated event. Such modes may be aspects of the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc.). However, Kelly does not expressly disclose a module operative to determine a minimal number of phases to be activated based on the measured value for the converter output current in each of said at least one collected operating point, and the power converter is adapted so that the updated phase statuses to be implemented by the regulator lead to a number of active phases which is at least equal to said minimal number of phases to be activated.
Vulih teaches (see figures 1-8) a module (figure 2, part module generated by 114 and 204)  operative to determine a minimal number of phases to be activated (figure 4B, part a minimal number of phases to be activated from 434-442) based on the measured value for the converter output current in each of said at least one collected operating point (figures 2-3, part summation component 106) (figure 4B, part based on I SENSE PHASE 4-6), and the power converter (figure 4B, part 400) is adapted so that the updated phase statuses to be implemented by the regulator (figure 4B, part through 408-412) lead to a number of active phases which is at least equal to said minimal number of phases to be activated (figure 4B, part a minimal number of phases to be activated from 434-442)(Abstract; The controller includes output channels for providing a pulse width modulation (PWM) voltage signal for driving a load, for example, a microprocessor. Each channel provides a portion of the PWM signal. The controller receives user input information and uses that information to automatically determine window sizes. A window size defines the maximum output current level for a given window. The controller uses feedback signals to determine the current being drawn by the load, and selects the number of windows and channels that are needed to adequately provide that current [minimum number of phases]. The controller selectively activates and deactivates the output channels accordingly. In response a change in the user input information the controller automatically adjusts the window sizes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the controller of Kelly with the control features as taught by Vulih, because it improves system efficiency and power management, and reduces wastage of power by adaptively activating/deactivating PWM signal providing channels based on current requirement of load (paragraph [0015]).
Regarding claim 15, Kelly and Maruta teach everything claimed as applied above (see claim 12). Further, Kelly discloses (see figures 1-10) determining (figures 8A/8B, part MODE) a number of phases to be activated  (figure 1, part multi-phase converter at 106) based on said at least one collected operating point (figure 3, part detected samples at 310-312 from Vout, Vin, Il, Tj etc.) (paragraph [0058]; predictor 814 may affect the mode of power conversion system 106. Predictor 814 may be configured to estimate the appropriate mode of power conversion system 106 for an anticipated event. Such modes may be aspects of the power stage (see, e.g., power stage 300 in FIG. 3) such as a continuous current mode (CCM), discontinuous current mode (DCM), a mode for selecting the number of active phases in a multi-phase converter, a mode for distributing current through various phases in accordance with an efficiency target/goal, etc.); and the updated phase statuses (figures 8A/8B, part MODE) as issued by the predictor (figures 8A/8B, part 814), correcting at least one of the updated phase statuses (figures 8A/8B, part MODE) as issued by the predictor (figures 8A/8B, part 814) so as to meet the number of phases to be activated (figure 1, part multi-phase converter at 106) (paragraph [0058]), wherein the updated phase statuses (figures 8A/8B, part MODE) for the plurality of phases (figure 1, part multi-phase converter at 106) which are further implemented by the regulator (figure 3, part regulator generated by 302 which generate the control signals to converter Vin to Vout at the power converter 300) for performing the power conversion (figure 3, part at 300) are those such that the number of active phases  (figure 1, part multi-phase converter at 106) is at least equal to the number of phases to be activated (figures 8A/8B, part MODE). However, Kelly does not expressly disclose determining a minimal number of phases to be activated based on the measured value for the converter output current in each of said at least one collected operating point; and - if the minimal number of phases to be activated is greater than a number of active phases resulting from the updated phase statuses as issued by the predictor, correcting at least one of the updated phase statuses as issued by the predictor so as to meet the minimal number of phases to be activated, wherein the updated phase statuses for the plurality of phases which are further implemented by the regulator for performing the power conversion are those such that the number of active phases is at least equal to the minimal number of phases to be activated.
Vulih teaches (see figures 1-8) determining (figure 2, part through module generated by 114 and 204) a minimal number of phases to be activated (figure 4B, part a minimal number of phases to be activated from 434-442) based on the measured value for the converter output current in each of said at least one collected operating point (figures 2-3, part summation component 106) (figure 4B, part based on I SENSE PHASE 4-6); and - if the minimal number of phases to be activated (figure 4B, part a minimal number of phases to be activated from 434-442) is greater than a number of active phases resulting from the updated phase statuses (figure 4B, part active phases from 434-442), correcting at least one of the updated phase statuses (figure 2, part through 204) as issued so as to meet the minimal number of phases to be activated (figure 4B, part a minimal number of phases to be activated from 434-442)(paragraph [0044]; Each phase is associated with a pre-determined, but programmable, pull down current value. If the total sensed current (i.e. ADJUSTED I TOTAL) is larger than the pull down current associated with a given phase, it means that particular phase should be on. The comparison is performed by using the Comparator Modules 608, 612, 616, 620 and 624), wherein the updated phase statuses (figure 2, part through 204)  for the plurality of phases (figure 4B, part a phases from 434-442) which are further implemented by the regulator (figure 4B, parts 402-406) for performing the power conversion (figure 4B, parts 400) are those such that the number of active phases is at least equal to the minimal number of phases to be activated (figure 4B, part a minimal number of phases to be activated from 434-442) (Abstract; The controller includes output channels for providing a pulse width modulation (PWM) voltage signal for driving a load, for example, a microprocessor. Each channel provides a portion of the PWM signal. The controller receives user input information and uses that information to automatically determine window sizes. A window size defines the maximum output current level for a given window. The controller uses feedback signals to determine the current being drawn by the load, and selects the number of windows and channels that are needed to adequately provide that current [minimum number of phases]. The controller selectively activates and deactivates the output channels accordingly. In response a change in the user input information the controller automatically adjusts the window sizes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the controller of Kelly with the control features as taught by Vulih and obtain determining a minimal number of phases to be activated based on the measured value for the converter output current in each of said at least one collected operating point; and - if the minimal number of phases to be activated is greater than a number of active phases resulting from the updated phase statuses as issued by the predictor, correcting at least one of the updated phase statuses as issued by the predictor so as to meet the minimal number of phases to be activated, wherein the updated phase statuses for the plurality of phases which are further implemented by the regulator for performing the power conversion are those such that the number of active phases is at least equal to the minimal number of phases to be activated, because it improves system efficiency and power management, and reduces wastage of power by adaptively activating/deactivating PWM signal providing channels based on current requirement of load (paragraph [0015]).
Regarding claim 23, Kelly and Maruta teach everything claimed as applied above (see claim 18). Further, Kelly discloses (see figures 1-10) a monitor module (figure 3, part monitor module generated by 310-312 from Vout, Vin, Il, Tj etc.)  operative to: i) monitor an output current (figure 3, part 311; inductor current Il) supplied by the output voltage to a load (figure 3, part Vout). However, Kelly does not expressly disclose produce an output value based on the monitored output current, the output value indicating a number of the multiple phases in the power converter circuit to be activated to produce the output voltage to power the load; and a comparator operative to: i) compare the output value to the control information, and ii) derive a control setting from the comparison.
Vulih teaches (see figures 1-8) a monitor module (figure 2, part monitor module generated by 114 and 204) operative to: i) monitor (figures 2 and 3, part through summation component 106) an output current  (figure 4B, part I SENSE PHASE 4-6) supplied by the output voltage to a load (figure 4B, part 450), and ii) produce an output value (figure 3, part I TOTAL) based on the monitored output current (figure 3, part I SENSE CH1-CH6), the output value (figure 3, part I TOTAL)  indicating a number of the multiple phases in the power converter circuit to be activated (figure 4B, part a number of phases to be activated from 434-442) to produce the output voltage to power the load (figure 4B, part 450); and a comparator (figure 6, parts 608-624) operative to: i) compare the output value (figure 3, part I TOTAL) to the control information (paragraph [0044]; Each phase is associated with a pre-determined, but programmable, pull down current value. If the total sensed current (i.e. ADJUSTED I TOTAL) is larger than the pull down current associated with a given phase, it means that particular phase should be on. The comparison is performed by using the Comparator Modules 608, 612, 616, 620 and 624), and ii) derive a control setting from the comparison (figure 6, part control setting from 610-626) (Abstract; The controller includes output channels for providing a pulse width modulation (PWM) voltage signal for driving a load, for example, a microprocessor. Each channel provides a portion of the PWM signal. The controller receives user input information and uses that information to automatically determine window sizes. A window size defines the maximum output current level for a given window. The controller uses feedback signals to determine the current being drawn by the load, and selects the number of windows and channels that are needed to adequately provide that current [minimum number of phases]. The controller selectively activates and deactivates the output channels accordingly. In response a change in the user input information the controller automatically adjusts the window sizes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the controller of Kelly with the control features as taught by Vulih and obtain a monitor module operative to: i) monitor an output current supplied by the output voltage to a load, and ii) produce an output value based on the monitored output current, the output value indicating a number of the multiple phases in the power converter circuit to be activated to produce the output voltage to power the load; and a comparator operative to: i) compare the output value to the control information, and ii) derive a control setting from the comparison, because it improves system efficiency and power management, and reduces wastage of power by adaptively activating/deactivating PWM signal providing channels based on current requirement of load (paragraph [0015]).
Regarding claim 24, Kelly, Maruta and Vulih teach everything claimed as applied above (see claim 23). However, Kelly does not expressly disclose the comparator is operable to select, based on which is greater in magnitude, between the output value and the control information to derive the control information.
Vulih teaches (see figures 1-8) the comparator (figure 6, parts 608-624)  is operable to select, based on which is greater in magnitude (figure 6, parts 608-624), between the output value (figure 3, part I TOTAL) and the control information (paragraph [0044]; Each phase is associated with a pre-determined, but programmable, pull down current value. If the total sensed current (i.e. ADJUSTED I TOTAL) is larger than the pull down current associated with a given phase, it means that particular phase should be on. The comparison is performed by using the Comparator Modules 608, 612, 616, 620 and 624) to derive the control information (figure 6, part control setting from 610-626) (paragraph [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the controller of Kelly with the control features as taught by Vulih, because it improves system efficiency and power management, and reduces wastage of power by adaptively activating/deactivating PWM signal providing channels based on current requirement of load (paragraph [0015]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination)  the predictor is operative to implement a recurrent neural network, in particular a long short-term memory, so that each time a further operating point is supplied to the predictor by the value-supply system, said further operating point is added to the plurality of operating points in a FIFO-queue manner, so as to obtain an updated plurality of operating points to be used for issuing a further updated phase status for each phase, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                    Supervisory Patent Examiner, Art Unit 2839